                                                                          SO ORDERED.


                                                                          Dated: March 3, 2020




 2
                                                                          ______________________________________
 3                                                                        Madeleine C. Wanslee, Bankruptcy Judge

 4

 5

 6                                THE UNITED STATES BANKRUPTCY COURT
 7
                                        FOR THE DISTRICT OF ARIZONA
 8

 9                                                           CHAPTER 13
      In re
10
      KENNETH W. CASWELL                                     CASE NO. 2-19-BK-13016-MCW
11
     and                                                    STIPULATED ORDER CONFIRMING FIRST
12                                                          CHAPTER13PLAN
     BRENDA M. CASWELL
13
                      Defendant
14

15            The Chapter 13 First Plan having been properly noticed out to creditors and any objection to
     confinnation having been resolved,
16

17
              IT IS ORDERED confinning the First Plan ("Plan") of the Debtors as follows:
18

19            (A) INCOME SUBMITTED TO THE PLAN. Debtors shall submit the following amounts of

20   future income to the Trustee for distribution under the Plan.

21
              (1) Future Earnings or Income. Debtors shall make the following monthly Plan payments:
22

23                    Months          Amount
24                    1-60            $4,133

25
              The payments are due on or before the 10th day of each month commencing November I 0, 2019.
26
     Debtors are advised that when payments are remitted late, additional interest may accrue on secured debts
27
     which may result in a funding shortfall at the end of the Plan term. Any funding shortfall must be cured
28                                                                                              ln re Caswel
                                                                               Case No. 2-19-BK-13016-MC




Case 2:19-bk-13016-MCW               Doc 39 Filed 03/03/20 Entered 03/03/20 15:15:56                            Desc
                                     Main Document    Page 1 of 4
     before the plan is deemed completed.

 2
                 The Debtors shall provide to the Trustee copies of their federal and state income tax retyrns
 3
     for post-petition years 2019-2023 within 14 days of filing them.
 4

 5

 6               (2) Other Property:

 7                        (a) None. In the event other property is submitted, it shall be treated as supplemental
      payments.
 8
                 (B) DURATION. This Plan shall continue for 60 months from the first regular monthly payment
 9
     described in Paragraph (A)(l) above. If at any time before the end of the Plan period all claims are paid,
lO   then the Plan shall terminate. In no event will the tenn of the Plan be reduced to less than 60 months,

II   exclusive of any property recovered by the Trustee, unless all allowed claims are paid in full.

12
                 (C) CLASSIFICATION AND TREATMENT OF CLAIMS. Claims shall be classified as
13
     listed below. The Plan and this Order shall not constitute an informal proof of claim for any creditor. This
14   Order does not allow claims. Claims allowance is determined by § 502 and the Federal Rules of
15   Bankruptcy Procedure. The Trustee shall receive the percentage fee on the Plan payments pursuant to 28

16   U.S.C. § 586(e), then the Trustee will pay secured creditors or allowed claims in the following order

17
                 (1) Administrative expenses:
18
                           Attorney recs. Tom McAvity, shall be allowed total compensation of$4,500. Counsel
19   received $9 prior to filing this case and will be paid $4,491 by the Chapter 13 Trustee.
20

21               (2) Claims Secured by Real Property:
                          (a) Quicken Loans Inc., secured by a first deed of trust in the Debtors' residence,
22
     will   be   will   be paid directly by the Debtors to the secured creditor. Trustee shall make no
23
     payment to this creditor. Any post-petition mortgage fees and expenses shall be paid directly by
24
     the Debtors to the secured creditor.
25

26               (3) Claims Secured by Personal Property:
27                        (a) None.

28                                                                                                   In re Caswel
                                                                                    Case No. 2-19-BK-13016-MC




Case 2:19-bk-13016-MCW                    Doc 39 Filed 03/03/20 Entered 03/03/20 15:15:56                           Desc
                                          Main Document    Page 2 of 4
              (4) Unsecured Priority Claims:

  2                    (a) None.
              (5) Surrendered Property.
  3
                       Upon confirmation of this plan or except as otherwise ordered by the Court, bankruptcy
  4
       stays are lifted as to collateral to be surrendered. Such creditor shall receive no distribution until the
  5   creditor timely files a claim or an amended proof of claim that reflects any deficiency balance remaining
  6    on the claim. Assuming the creditor has an allowed proof of claim, should the creditor fail to file an
       amended claim consistent with this provision, the Trustee need not make any distributions to that
  7
       creditor. Debtors surrender the following property:
  8
                       (a) None
  9
              (6) Other Provisions:
 10                    (a) Unsecured creditors shall be paid 100% of allowed claims before the Plan shall be

 11           deemed completed
              (7) Unsecured Nonpriority Claims. Claims allowance is determined by§ 502 and the Federal
 12
      Rules of Bankruptcy Procedure. Allowed unsecured claims shall be paid pro rata the balance of the
 13
      payments under the Plan and any unsecured debt balance remaining unpaid upon completion of the Plan
 14
      may be discharged as provided in 11 U.S.C. § 1328.
 15

 16    (D)EFFECTIVE DATE AND VESTING. The effective date of the Plan shall be the date of this
      Order. Property of the estate vests in Debtors upon
 17
      confirmation, subject to the rights of the Trustee to assert a claim to any additional property of the estate
 18
      pursuant to 11 U.S.C. § 1306.
 19

20

21
                                               ORDER SIGNED ABOVE

22
      Approved as to Form and Content By:
23
                                          Russell Brown
 24
                                          2020.03.03 11:24:08 -07'00'
 25   Russell Brown, Trustee

26      v:2---------
27    Tom McAvity
      Attorney for Debtors
28                                                                                                   In re Caswcl
                                                                                    Case No. 2-19-BK-13016-MC~




Case 2:19-bk-13016-MCW                 Doc 39 Filed 03/03/20 Entered 03/03/20 15:15:56                                Desc
                                       Main Document    Page 3 of 4
                The Debtors certify: All required State and Federal Income tax returns have been filed No
     2   domestic support obligation is owed or, if owed, such payments are current since the filing of the Petition.
     3

     4                ~!Al~
     s    ENNETH W. CASWELL
         Debtor
     6

     7   12~~du4~
         BRENDA M. CASWELL
     8   Debtor
     9

 10

 11

 12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                                                                 In re Caswel
                                                                                  Case No. 2-19-BK-13016-MC




Case 2:19-bk-13016-MCW                   Doc 39 Filed 03/03/20 Entered 03/03/20 15:15:56                            Desc
                                         Main Document    Page 4 of 4
